WOODLEY, Judge.
The offense is passing as true a forged instrument; the punishment, five years.
This case was tried jointly with our cause No. 30,708, 324 S.W.2d 866, upon a plea of guilty before the court.
The indictment alleged the passing of a forged draft for $45.32 to Joe Tilbury, signed Leon Morrison. This draft was payable to Foley’s.
Joe Tilbury, employee of Foley’s, did not testify. The testimony of Special Agent Jones that the $45.32 draft was passed to Tilbury in payment for luggage he delivered was hearsay and without probative value. Pitcock v. State, Tex.Cr.App., 324 S.W.2d 866.
The evidence is insufficient to sustain the allegation that the draft was passed to Joe Tilbury and to support the conviction.
The judgment is reversed and the cause remanded.